DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7 and 11 are pending.  Claims 8-10 and 12-16 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regard to claim 1,

In line 5,
“connecting structure” has been replaced with - - a connecting structure-- .
In line 6,
“comprising” has been replaced with - - comprising : -- .
In line 11,
“either the first or the second alarm signals” has been replaced with - - either the first alarm signal or a second alarm signal --.
In line 14,
“a second” has been replaced with - - the second--.

Reasons for Allowance
Claims 1-7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or to reasonably suggest:
A building emergency evacuation system comprising: 
one or more sensor and signal units, comprising: 
a ceiling-recessed smoke sensor cavity adapted to generate a first alarm signal; 
a signal housing adapted to display evacuation information; 
a connecting structure joining the smoke sensor cavity and the signal housing, the connecting structure comprising: 
a plurality of vents adapted to permit smoke flow into the cavity;
 	and 
a microcontroller adapted to (i) receive an evacuation signal comprising information associated with an evacuation plan, and (ii) cause said signal housing to display evacuation information based on the evacuation plan;
a local control unit coupled to the sensor and signal units, and adapted to
(i) detect either the first alarm signal or a second alarm signal and (ii) generate  the evacuation signal; and 
one or more pull stations comprising:
a plurality of sensors for detecting temperature, humidity, motion, smoke, and sound, wherein the one or more pull stations are coupled to the local control unit and wherein the one or more pull stations are adapted to generate the second alarm signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,754,266 to SHAND teaches an improved fire detector and exit indicator that provides both audio and visual exit cues to the occupants of a burning or power-failed building or other occupied structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689